                 Case 3:15-cv-05467-BHS Document 35 Filed 12/01/20 Page 1 of 5




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     FLOYD BLINSKY TRUCKING, INC.,                     CASE NO. C15-5467 BHS
 8
                              Plaintiff,               ORDER GRANTING IN PART
 9          v.                                         AND DENYING IN PART
                                                       DEFENDANT’S MOTION TO
10   NAVISTAR, INC.,                                   DISMISS AND GRANTING
                                                       PLAINTIFF LEAVE TO AMEND
11                            Defendant.

12

13          This matter comes before the Court on Defendant Navistar, Inc.’s (“Navistar”)

14   motion to dismiss. Dkt. 19. The Court has considered the pleadings filed in support of

15   and in opposition to the motion and the remainder of the file and hereby grants the

16   motion in part and denies it in part for the reasons stated herein.

17                      I.   PROCEDURAL AND FACTUAL HISTORY

18          Plaintiff Floyd Blinsky Trucking, Inc. (“Plaintiff”) brings claims against Navistar

19   related to the purchase of twenty Navistar International ProStar trucks Plaintiff allegedly

20   purchased between October and December 2011. On July 11, 2014, Plaintiff filed a

21   complaint against Navistar in Pierce County Superior Court for the State of Washington,

22   asserting claims for breach of express warranty, breach of implied warranty, breach of

23
     ORDER - 1
24
              Case 3:15-cv-05467-BHS Document 35 Filed 12/01/20 Page 2 of 5




 1   contract, fraud, and fraud by nondisclosure. Dkt. 1 at 9–34. On July 7, 2015, Navistar

 2   removed the matter to this Court. Dkt. 1.

 3          On July 31, 2015, the Court granted a conditional transfer order for multidistrict

 4   litigation (“MDL”) In re Navistar MaxxForce Engines Marketing, Sales Pracitces and

 5   Products Liability Litigation, No. 2590. Dkt. 11. On September 10, 2020, Plaintiff filed

 6   an amended complaint. Dkt. 31-8. On October 2, 2020, the case was remanded from the

 7   MDL. Dkt. 12.

 8          On October 9, 2020, Navistar filed the instant motion to dismiss requesting that

 9   the Court dismiss Plaintiff’s fraud, fraud by nondisclosure, and implied warranty claims.

10   Dkt. 19. On November 2, 2020, Plaintiff responded and conceded dismissal of the

11   implied warranty claim. Dkt. 32. On November 6, 2020, Navistar replied. Dkt. 33.

12                                       II. DISCUSSION

13   A.     Standard

14          “After the pleadings are closed—but early enough not to delay trial—a party may

15   move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). The pleadings are closed for

16   purposes of Rule 12(c) once a complaint and answer have been filed. Doe v. United

17   States, 419 F.3d 1058, 1061 (9th Cir. 2005). “Analysis under Rule 12(c) is ‘substantially

18   identical’ to analysis under Rule 12(b)(6) because, under both rules, a court must

19   determine whether the facts alleged in the complaint, taken as true, entitle the plaintiff to

20   a legal remedy.” Pit River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147, 1155 (9th Cir.

21   2015) (quoting Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012)).

22

23
     ORDER - 2
24
              Case 3:15-cv-05467-BHS Document 35 Filed 12/01/20 Page 3 of 5




 1          Motions to dismiss brought under Rule 12(b)(6) of the may be based on either the

 2   lack of a cognizable legal theory or the absence of sufficient facts alleged under such a

 3   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Material

 4   allegations are taken as admitted and the complaint is construed in the plaintiff’s favor.

 5   Keniston v. Roberts, 717 F.2d 1295, 1301 (9th Cir. 1983). To survive a motion to dismiss,

 6   the complaint does not require detailed factual allegations but must provide the grounds

 7   for entitlement to relief and not merely a “formulaic recitation” of the elements of a cause

 8   of action. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Plaintiffs must

 9   allege “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

10   B.     Merits

11          “In alleging fraud or mistake, a party must state with particularity the

12   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “Averments of fraud

13   must be accompanied by ‘the who, what, when, where, and how’ of the misconduct

14   charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (quoting

15   Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)).

16          In this case, Navistar argues that Plaintiff’s amended complaint fails to meet the

17   heightened requirements of Rule 9(b). Dkt. 19. The Court agrees. For example, Plaintiff

18   alleges that Navistar and its agent MPE made misrepresentations to Plaintiff when

19   Plaintiff was researching and investigating potential purchases of Navistar’s trucks. Dkt.

20   31-8, ¶¶ 77–78. Such general allegations do not meet the requirements of a specific

21   person making misrepresentations to another person, and Plaintiff fails to specify with

22   particularity when these misrepresentations were made. See, e.g., Segal Co. (E. States),

23
     ORDER - 3
24
                Case 3:15-cv-05467-BHS Document 35 Filed 12/01/20 Page 4 of 5




 1   Inc. v. Amazon.Com, 280 F. Supp. 2d 1229, 1231 (W.D. Wash. 2003) (“the complaint’s

 2   reference to certain ‘representatives’ of defendant is too vague to sufficiently identify the

 3   alleged perpetrators.”). Thus, the Court grants Navistar’s motion to dismiss the fraud

 4   claim.

 5            Regarding fraudulent concealment, Navistar correctly identifies that Plaintiff’s

 6   claim is based on a theory of actual misrepresentations and a theory of failure to disclose

 7   material information. Dkt. 19 at 9–10. While the former theory is confusing because it is

 8   essentially a fraud claim, Navistar attacks the latter for failure to allege the who, when,

 9   and where of the omissions. Id. However, for a claim based on omission, it seems

10   difficult to specifically allege who didn’t do what at a given time. See, e.g., Falk v. Gen.

11   Motors Corp., 496 F. Supp. 2d 1088, 1098–99 (N.D. Cal. 2007) (“Clearly, a plaintiff in a

12   fraud by omission suit will not be able to specify the time, place, and specific content of

13   an omission as precisely as would a plaintiff in a false representation claim.”). As such,

14   the Court finds that Plaintiff has sufficiently alleged that Navistar and MPE knew the

15   relevant engines were faulty and failed to disclose this information to Plaintiff’s

16   detriment. Dkt. 31-8, ¶¶ 97–99. Therefore, the Court denies Navistar’s motion on this

17   claim.

18            Regarding relief, “[a] district court should grant leave to amend . . . unless it

19   determines that the pleading could not possibly be cured by the allegation of other facts.”

20   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). Plaintiff requests leave to amend

21   and submitted a proposed amended complaint. Dkt. 32. Navistar argues that even the

22   proposed complaint fails to state a claim. Dkt. 33. The Court disagrees because Plaintiff

23
     ORDER - 4
24
              Case 3:15-cv-05467-BHS Document 35 Filed 12/01/20 Page 5 of 5




 1   alleges in part that Jim Hebe made misrepresentations to Floyd Blinsky regarding testing

 2   of the faulty engines at a trade show in Louisville, Kentucky. Although Plaintiff pleads

 3   additional non-specific allegations related to fraud, partial dismissal of claims is improper

 4   at this time. “A motion to dismiss under Rule 12(b)(6) doesn’t permit piecemeal

 5   dismissals of parts of claims; the question at this stage is simply whether the complaint

 6   includes factual allegations that state a plausible claim for relief.” BBL, Inc. v. City of

 7   Angola, 809 F.3d 317, 325 (7th Cir. 2015); see also Braden v. Wal-Mart Stores, Inc., 588

 8   F.3d 585, 594 (8th Cir. 2009) (Under Rule 12(b)(6), “the complaint should be read as a

 9   whole, not parsed piece by piece to determine whether each allegation, in isolation, is

10   plausible.”). Therefore, the Court grants Plaintiff leave to file an amended complaint.

11   Plaintiff may include additional allegations regarding its fraud claim in response to

12   Navistar’s reply.

13                                          III. ORDER

14          Therefore, it is hereby ORDERED that Navistar’s motion to dismiss, Dkt. 19, is

15   GRANTED in part and DENIED in part and Plaintiff is GRANTED leave to amend.

16   Plaintiff shall file an amended complaint no later than December 14, 2020.

17          Dated this 1st day of December, 2020.

18

19

20
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

21

22

23
     ORDER - 5
24
